Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 1 of 29 PageID# 2198




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  RICARDO R. GARCIA, et al.,                        )
                                                    )
         Plaintiffs,                                )
                                                    )
  v.                                                )   Civil Action No. 1:19-cv-331-LO-MSN
                                                    )
  VOLKSWAGEN GROUP OF AMERICA,                      )
  INC., et al.,                                     )
                                                    )
         Defendants.                                )
                                                    )

       VOLKSWAGEN GROUP OF AMERICA INC.’S MEMORANDUM OF LAW IN
             OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL

                Defendant Volkswagen Group of America, Inc. (“VWGoA”) respectfully submits

 this memorandum of law in opposition to Plaintiffs’ Motion to Compel (Dkt. 140).

                                 PRELIMINARY STATEMENT

                VWGoA has negotiated with Plaintiffs in good faith and worked diligently to

 provide information and produce documents responsive to Plaintiffs’ ever-expanding demands.

 To date, VWGoA has produced over 92,000 documents, comprising more than 600,000 pages, at

 enormous cost and burden. Consistent with the electronic discovery protocol agreed to by the

 parties (Dkt. 128), VWGoA’s discovery process has been transparent. Starting in September 2020,

 VWGoA has consistently informed Plaintiffs about the numerous custodians identified as the best

 sources of potentially responsive information and the lengthy list of “search strings” being used to

 search not only for potentially responsive emails in custodial files, but also across the entirety of

 the “Diesel” Rational database, which stores about four million documents previously produced

 by VWGoA and Volkswagen Aktiengesellschaft (“VW AG,” and together with VWGoA,

 “Defendants”) in other litigation.
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 2 of 29 PageID# 2199




                As their motion to compel confirms, however, no amount of discovery is enough in

 Plaintiffs’ view. Plaintiffs have continuously demanded more and more document custodians and

 additional search strings, often with little to no explanation. VWGoA has nonetheless made

 significant concessions in a good-faith attempt to resolve discovery disputes with Plaintiffs without

 involving this Court, including by agreeing to add 25 custodians (for a total of 36) and to add or

 expand 32 search strings, adding hundreds of thousands of documents to the number of documents

 VWGoA must review.

                Plaintiffs now ask this Court to compel VWGoA to add another 23 document

 custodians, to conduct additional duplicative or unwarranted electronic searches, and to respond

 to up to 240 interrogatories. In addition, Plaintiffs seek to conduct a fishing expedition into

 VWGoA’s confidential settlement agreements and communications with individual putative class

 members, which are not relevant to Plaintiffs’ claims and should not be produced without a

 showing that such communications were improper. See The Kay Co., LLC v. Equitable Prod. Co.,

 246 F.R.D. 260, 264 (S.D.W. Va. 2007).           Because Plaintiffs’ demands far outweigh any

 incremental benefit and are entirely disproportional to the needs of this action, Plaintiffs’ motion

 should be denied in its entirety.

                                         BACKGROUND

        A.      Discovery to Date

                Plaintiffs filed this putative class action on March 21, 2019 (Dkt. 1), and filed the

 operative Second Amended Complaint on March 27, 2020 (Dkt. 104). Starting in May 2020,

 Plaintiffs have served 128 separate document requests and over 40 interrogatories on VWGoA,

 and have served 83 separate document requests and more than 30 interrogatories on VW AG

 (which are not at issue in the present motion). (See Han Decl. ¶ 3.) Following commencement of

 formal discovery by the Court’s August 10, 2020 initial scheduling order (Dkt. 119), VWGoA

                                                 -2-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 3 of 29 PageID# 2200




 made its first document production of “segregable” documents identified from its central files on

 September 8, 2020. (See Ex. F, Sept. 8, 2020 Production Letter.)

                Following the entry of the parties’ stipulated ESI protocol on September 17, 2020

 (Dkt. 128), and in addition to its ongoing searches of centrally available files and documents,

 VWGoA identified 11 document custodians and proposed 10 different categories of broad search

 strings, comprising over 1,500 individual search terms. Among other things, to identify any

 documents related to the vehicles in the putative class, VWGoA agreed to use as search terms the

 vehicle identification numbers (“VINs”) of all 1,541 putative class vehicles identified to date.

 VWGoA designed these searches to identify documents potentially responsive to Plaintiffs’ non-

 objectionable document requests. (Ex. G, Sept. 28, 2020 Letter from S. Han, at 1-3.) And on top

 of those searches, in accordance with the Court’s guidance at the July 31, 2020 hearing, VWGoA

 has applied the same proposed search strings (without limitation by custodian) to search the entire

 Diesel database, which contains about four million documents. VWGoA began document review

 immediately after identifying its initial custodians and search terms, and began producing

 responsive, non-privileged ESI on October 21, 2020. (See Han Decl. ¶¶ 4-5.)

                Plaintiffs nonetheless have repeatedly requested that VWGoA add more custodians,

 which Plaintiffs have proposed in seriatim fashion over the past six months—totaling a minimum

 of 74 additional custodians. Similarly, Plaintiffs have requested that VWGoA expand its already-

 substantial review population to include documents that hit on 34 additional search strings.

 Through the course of good-faith negotiations, VWGoA agreed to expand its ESI searches to

 include an additional 25 custodians and 32 of Plaintiffs’ search strings, some in the form proposed

 by Plaintiffs, and others in modified form pursuant to the parties’ negotiations. These additional




                                                 -3-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 4 of 29 PageID# 2201




 custodians and search terms have increased VWGoA’s review population by over 260,000

 documents. (See id. ¶ 6.)

                All told, as of February 17, 2021—the date on which VWGoA agreed to add even

 more search strings in an effort to avoid a dispute over search terms—VWGoA has agreed to run

 42 different search strings, comprising over 1,500 individual terms, over all available email of 36

 custodians as well as the entire population of documents produced by VWGoA and VW AG stored

 in the Diesel database, over a more than 12-year time period. These searches have resulted in more

 than 450,000 unique hits, comprising millions of pages requiring review for responsiveness and

 privilege, and thus far requiring more than 12,000 attorney hours of document review at the first-

 level alone. (See id. ¶ 7.) VWGoA has to date produced more than 92,000 documents, comprising

 more than 600,000 pages and 290 GB of data. (See id. ¶ 8.) Review is ongoing, and VWGoA

 anticipates that it will substantially complete its production of responsive documents in March

 2021. (See id. ¶ 9.) Based on VWGoA’s forthcoming productions and VW AG’s document

 productions, Defendants expect to produce ultimately more than a million pages of documents in

 this action that is centered around VWGoA’s precautionary recalls of 365 vehicles.1

        B.      Motion to Compel

                Notwithstanding the expansive discovery they have already received, Plaintiffs’

 motion seeks to significantly broaden the scope of discovery in a number of unjustified respects.




 1
  Plaintiffs claim that this case concerns 9,000 pre-production vehicles (Mot. at 5), but that number
 was plucked from a 2016 VW AG document and was a preliminary estimate of vehicles subject to
 review on a worldwide basis, the vast majority of which were sold outside the United States. As
 a result of Plaintiffs’ class definition expanding this action to include vehicles such as certain
 “press vehicles,” VWGoA has to date identified 1,541 vehicles that potentially meet Plaintiffs’
 class definition; but of these, only 61 vehicles are pre-production vehicles and only 199 vehicles
 are subject to the precautionary recalls identified in the Complaint. (See Han Decl. ¶ 10.)

                                                 -4-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 5 of 29 PageID# 2202




                Custodians. Plaintiffs ask this Court to compel VWGoA to add at least 23

 additional custodians—identified by name, position, or just a topic in a document request—on top

 of the 36 custodians whose emails VWGoA has already agreed to search (along with the millions

 of documents in the “Diesel” database that are being searched without regard to custodian).

                On September 28, VWGoA proposed 11 individual document custodians that it

 determined would be the most likely to have documents responsive to Plaintiffs’ discovery

 requests, including custodians responsible for the production and logistics of pre-production

 vehicles; customs and importation of pre-production vehicles; internal use vehicle policies and

 practices; product safety, compliance and recalls; quality assurance; and certified pre-owned

 vehicles and Carfax. (Ex. G, Sept. 28, 2020 Letter from S. Han, at 1-2.) On October 1, Plaintiffs

 responded by requesting that VWGoA add 26 additional named custodians, four additional

 categories of custodians (that could encompass several individuals each), and all predecessors for

 each of the proposed custodians, for a total of around 40 additional custodians. (Ex. H, Oct. 1,

 2020 Letter from M. Melkersen, at 1-2.) Plaintiffs provided little basis for their custodian requests,

 stating that “it is impossible . . . to know precisely which custodians’ information should be

 searched.” (Id. at 1.) Many of Plaintiffs’ proposals were duplicative. For example, Plaintiffs

 requested two new custodians from VWGoA’s Corporate Vehicle Services Department (“CVS”),

 seemingly without regard for the fact that VWGoA had already proposed two CVS custodians.

 (Id. at 2; Ex. G, Sept. 28, 2020 Letter from S. Han, at 2.) Despite this, VWGoA agreed to add

 seven of the individual custodians requested by Plaintiffs, bringing the total number of agreed-

 upon VWGoA custodians to 18. (Ex. I, Oct. 15, 2020 Letter from S. Han, at 1.)

                On November 3, Plaintiffs then proposed five new named custodians and 13 new

 categories of custodians that could encompass several additional custodians each, none of which



                                                  -5-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 6 of 29 PageID# 2203




 they had included in their prior correspondence. (Ex. J, Nov. 3, 2020 Letter from M. Melkersen,

 at 3-10.) Once again, several of the categories requested by Plaintiffs were duplicative of existing

 custodians. For example, although VWGoA had already agreed to include its CPO Sales Manager

 as a custodian, Plaintiffs asked VWGoA to propose custodians for information “reflecting

 profitability of CPO cars,” “reflecting importance of residual value, and how CPO sales can impact

 that measurement,” and “reflecting benefits of CPO cars over other types of vehicle sales.” (Id. at

 7-8.) VWGoA nonetheless compromised again and agreed to an additional 18 custodians, for a

 total of 36 VWGoA custodians. (Ex. L, Nov. 25, 2020 Letter from S. Han, at 2-3.)

                Despite VWGoA’s significant concessions, Plaintiffs continued to make further,

 serial requests for additional VWGoA custodians. Plaintiffs proposed two new custodians on

 December 8 (Ex. O, Dec. 8, 2020, 4:40 AM and 5:56 AM Emails from M. Melkersen), and four

 more on December 16, bringing the total additional custodians Plaintiffs have requested to at least

 74. (Ex. O, Dec. 16, 2020 Email from M. Melkersen.) On December 18, VWGoA informed

 Plaintiffs that VWGoA had agreed to a more than reasonable number of custodians, whose

 responsibilities and positions encompassed the scope of the issues in the case, and as such,

 VWGoA would not agree to additional custodians because Plaintiffs’ requests were duplicative

 and seemingly without regard for the many custodians VWGoA already agreed to search. (Ex. P,

 Dec. 18, 2020 Letter from S. Han, at 1.) On February 3, Plaintiffs reiterated their request for five

 of the custodians they had previously requested, and on February 5, VWGoA again declined. (Ex.

 O, Feb. 3, 2021 Email from S. Han; Ex. W, Feb. 5, 2021 Email from S. Han.)

                Search Terms. The parties have reached agreement on nearly all of the 34

 additional search strings Plaintiffs have requested be added to the 10 broad categories of search

 strings VWGoA initially proposed. In total, VWGoA has agreed to 42 search strings, which are



                                                 -6-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 7 of 29 PageID# 2204




 more than sufficient to identify documents potentially responsive to Plaintiffs’ non-objectionable

 document requests. Yet Plaintiffs’ motion seeks to compel VWGoA to further expand one search

 string and to run two additional search strings VWGoA has declined to apply.

                First, for one of the search strings proposed by Plaintiffs, VWGoA proposed to use

 a proximity operator (within 40 words) instead of the broad “AND” connector requested by

 Plaintiffs in an effort to filter out documents that merely mention two potentially relevant sets of

 terms in a wholly unrelated (and therefore irrelevant) fashion. (Ex. X, Feb. 17, 2020 Email from

 S. Freudenberg.) Second, Plaintiffs asked VWGoA to run a search string of terms related to vehicle

 modification at Volkswagen’s “Puebla” facility in Mexico, which Plaintiffs claim would capture

 documents responsive to a discovery request for “correspondence between Volkswagen and any

 other entity” concerning “the legality of selling and/or operating any of the Class Vehicles.” (Ex.

 J, Nov. 3, 2020 Letter from M. Melkersen, at 2.) VWGoA declined to run this search because (i)

 the discovery request is limited by its terms to purported class vehicles, and VWGoA had already

 designed a search to capture potentially responsive documents related to those vehicles, and (ii)

 VWGoA already agreed to run seven other search strings proposed by Plaintiffs for this discovery

 request that relate more closely to the request. Third, VWGoA declined to run a search string that

 incorporates terms strictly focused on a September 16, 2020 vehicle recall—a recall that was issued

 nearly six months after the operative Complaint was filed, is not the subject of a document request

 served on VWGoA, and is not part of the putative class definition. (See Ex. Q, Dec. 19, 2020

 Letter from S. Han, at 7.)

                Settlement Agreements, Executed Releases, and Communications with Absent

 Class Members. In connection with the two precautionary recalls identified in the Complaint,

 VWGoA offered to repurchase vehicles subject to recall. (Ex’s. A-B, NHTSA Safety Recall



                                                 -7-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 8 of 29 PageID# 2205




 Reports. (“Volkswagen . . . will offer to repurchase these [recall] vehicles.”)) The form buyback

 letter that was sent to customers subject to the recall is publicly available on the NHTSA website.2

 VWGoA separately offered to settle potential claims of certain customers whose vehicles were

 subject to the two precautionary recalls. In their document requests, Plaintiffs requested “[a]ll

 buyback letters or settlement offers sent to purchasers identified in [the precautionary recalls], and

 any response received,” (Ex. D, Plaintiffs’ First Requests for Production of Documents to

 VWGoA, at 25.) In response, VWGoA produced two samples of the general release forms and a

 copy of the form buyback letter sent to certain individuals considering a settlement agreement with

 VWGoA in connection with the two precautionary recalls. (See Han Decl. ¶ 13.) The form

 buyback letter expressly notified the recipient that “a putative class action lawsuit has recently

 been filed in Virginia concerning the recall and matters alleged to involve your vehicle.” (Ex’s.

 S-T, V, Form Releases & Buyback Letter.) The letter further explained that “[a] copy of the

 complaint in that lawsuit, which contains the allegations, claims and relief being sought, is

 contained in the enclosed CD-ROM,” and offered to mail the recipient a “hard copy” of the

 complaint, if preferable. (Id.) In response to an interrogatory, VWGoA identified all putative

 class vehicles that were subject to any buyback or settlement. (See Han Decl. ¶ 12.) VWGoA

 objected to Plaintiffs’ discovery requests to the extent they sought the production of all settlement

 agreements and related releases executed in connection with any putative class vehicles, as well

 as all correspondence between VWGoA and any putative class members regarding such

 settlements and releases. (See Ex. R, Dec. 21, 2020 Email from M. Melkersen.) Such individual

 copies of all executed settlement agreements and releases, and related communications, are




 2
     The form letter is available at https://static.nhtsa.gov/odi/rcl/2018/RCRIT-18V329-0469.pdf.

                                                  -8-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 9 of 29 PageID# 2206




 irrelevant to the merits of Plaintiffs’ claims and beyond the scope of reasonable discovery

 proportional to the needs of this case.

                Interrogatories. In addition to their expansive document requests, Plaintiffs have

 served over 40 interrogatories on VWGoA (and over 30 interrogatories on VW AG), exceeding

 the 30 interrogatory limit set by this Court’s August 10, 2020 Order (Dkt. 119). Plaintiffs contend,

 however, that because there are eight “named” Plaintiffs in this purported class action, they are

 entitled to serve up to 240 interrogatories on VWGoA alone. In an effort to compromise before

 Plaintiffs filed their motion to compel, Defendants offered to respond to a total of 100

 interrogatories (50 for each Defendant). (Ex. W, Feb. 5, 2021 Email from S. Han.) Plaintiffs did

 not respond to that offered compromise, instead choosing to file this motion.

                                       LEGAL STANDARD

                “[D]iscovery, like all matters of procedure, has ultimate and necessary boundaries.”

 JTH Tax, Inc. v. Aime, 2016 WL 9223926, at *2 (E.D. Va. Dec. 13, 2016) (quoting Hickman v.

 Taylor, 329 U.S. 495, 507 (1947)). Under Federal Rule of Civil Procedure 26, discovery must be

 “relevant to any party’s claim or defense and proportional to the needs of the case,” considering,

 among other things, “whether the burden or expense of the proposed discovery outweighs its likely

 benefit.” Fed. R. Civ. P. 26(b)(1). Although the party seeking discovery has the burden of

 establishing relevance, “[t]he party resisting or objecting to discovery ‘bears the burden of showing

 why [the motion to compel] should not be granted.’” Mainstreet Collection, Inc. v. Kirkland’s,

 Inc., 270 F.R.D. 238, 241 (E.D.N.C. 2010). Even if the conditions of Rule 26(b)(1) are met, “the

 simple fact that requested information is discoverable . . . does not mean that discovery must be

 had.” Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 543 (4th Cir. 2004). Rather, “the court must

 limit the frequency or extent of discovery otherwise allowed . . . if it determines that . . . the

 discovery sought is unreasonably cumulative or duplicative.” Fed. R. Civ. P. 26(b)(2)(C),
                                                 -9-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 10 of 29 PageID# 2207




  (b)(2)(C)(i). Furthermore, when reviewing reasonable methods for locating materials responsive

  to requests for production, “courts give deference to a producing party’s choice of search

  methodology and procedures in complying with discovery requests.” Progressive Cas. Ins. Co. v.

  Delaney, 2014 WL 3563467, at *10 (D. Nev. July 18, 2014).

                                              ARGUMENT

  I.     PLAINTIFFS’ REQUEST FOR 23 ADDITIONAL CUSTODIANS IS NOT
         PROPORTIONAL TO THE NEEDS OF THIS CASE.

         A.      Plaintiffs Misunderstand Their Burden Under Rule 26.

                 VWGoA has already agreed to 36 custodians who adequately cover the relevant

  issues in this case. Plaintiffs seek to add an additional 23 “persons or positions affiliated with

  VWGoA” on the basis that these individuals are “connected to [the] relevant subject matter” of the

  case. (Mot. at 6-7.) But that is not enough under the plain terms of Rule 26.3 Plaintiffs provide

  no showing that these additional custodians—the use of whom would add tens or hundreds of

  thousands of documents to VWGoA’s already comprehensive review population—are necessary

  or proportional to the needs of the case.

                 Instead, Plaintiffs offer only barebones, conclusory assertions that additional

  proposed custodians must be added because they supposedly were “involved in discussions” of

  broad topics, or even merely had “discussion” with certain departments. (Mot. at 7-8.) But the

  mere fact that individuals were “involved in discussions” is not a sufficient basis for adding them



  3
    “The current and amended version of Rule 26(b)(1) does not contain any reference to the subject
  matter of the action. . . . The text of the amended rule following the 2015 amendment no longer
  provides that a court, based upon good cause, may order discovery ‘of any matter relevant to the
  subject matter involved in the action.’ The amended rule omits that sentence in its entirety.”
  Cole’s Wexford Hotel, Inc. v. Highmark Inc., 209 F. Supp. 3d 810, 821-22 (W.D. Pa. 2016); see
  id. at 822-23 (noting that an interpretation of Rule 26 incorporating discovery “relevant to the
  general subject matter of the action” is “erroneous” and “contrary to the advisory committee’s
  pervasive and continuing concerns about the abuse of discovery”).

                                                 -10-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 11 of 29 PageID# 2208




  as custodians. See Kleen Prod. LLC v. Packaging Corp. of Am., 2012 WL 4498465, at *14 (N.D.

  Ill. Sept. 28, 2012) (“[J]ust because a proposed custodian exchanged a large number of emails with

  a current custodian does not mean that the proposed custodians will have a significant number of

  important, non-cumulative information.” (emphasis in original)). Plaintiffs essentially argue that

  they are entitled to any custodian whom they deem to be connected in some way to the subject

  matters of the litigation. They are not.

         B.      Plaintiffs’ Proposed Custodians Are Duplicative of Other Agreed-Upon
                 Custodians.

                 Plaintiffs have failed to “articulate a basis for the court to find that ESI in the

  possession of the additional custodians would be different from, and not simply duplicative of,

  information that the responding party has already produced.” Enslin, 2016 WL 7013508, at *1

  n.2; see also In re Morgan Stanley Mortg. Pass-Through Certificates Litig., 2013 WL 4838796, at

  *2 (S.D.N.Y. Sept. 11, 2013) (denying motion to compel additional custodians because the court

  could not “discern any specialized documents or information that the rejected custodians will hold

  that is not likely to be held by defendants’ proposed (or agreed to) custodians”). Plaintiffs’ 23

  additional proposed custodians are not only duplicative of VWGoA’s previously identified

  custodians, they are duplicative of each other—as evidenced by Plaintiffs’ recycling of the same

  rationales, including often resorting to just including the word “same,” to justify their custodian

  proposals (see Mot. at 7-8).

                 Where, as here, “defendants have already included custodians from certain business

  units in their ESI search protocol, the plaintiffs must demonstrate that the additional requested

  custodians would provide unique relevant information not already obtained.” Fort Worth Emps.’

  Ret. Fund v. J.P. Morgan Chase & Co., 297 F.R.D. 99, 107 (S.D.N.Y. 2013). Plaintiffs’

  “speculation” that other custodians may have some email that would not be captured by current


                                                 -11-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 12 of 29 PageID# 2209




  custodians covering the same subject matter “standing alone, is not a sufficient basis for granting

  a motion to compel.” Little Hocking Water Ass’n, Inc. v. E.I. Du Pont de Nemours & Co., 2013

  WL 608154, at *10 (S.D. Ohio Feb. 19, 2013); see also Garcia v. Tyson Foods, Inc., 2010 WL

  5392660, at *14 (D. Kan. Dec. 21, 2010) (“Plaintiffs must present something more than mere

  speculation that responsive emails might exist in order for this Court to compel the searches and

  productions requested.” (emphasis in original)). As detailed in the chart below, each of Plaintiffs’

  requested custodians is duplicative of several custodians VWGoA has already agreed to search.

  Specifically, VWGoA has already agreed to custodians for each of the following topics: (i)

  importation and customs; (ii) pre-production vehicle sales, including the related audit, as well as

  quality assurance and safety; (iii) vehicle titling and reporting of mileage; and (iv) CPO sales and

  Carfax.4



       Plaintiffs’ Proposed Custodian & Stated                      Existing Custodian(s)
                        Rationale
      David Mayer – “VWGOA Customs                 VWGoA has already agreed to appropriate and
      Manager; importation of pre-production       relevant importation and customs custodians:
      vehicles; participated in internal                Patrick Stowe, Senior Manager, Customs &
      investigation of pre-production vehicle             Trade Compliance
      sales”                                            John Ellefson, Senior Manager, Customs &
                                                          Trade Compliance (former)
      Kathryn Joiner – “VWGOA Customs
      Specialist; same”

      Executive Board Members who signed           VWGoA has already agreed to numerous
      Project Appropriations Requests (“PARs”)     custodians “involved” in pre-production vehicle
                                                   sales, including individuals from its Pilot Hall (which
                                                   is the department responsible for vehicle design,

  4
    As to Plaintiffs’ demand for a “Custodian for Plaintiffs’ RFP #64” (Mot. at 8), that Request
  relates to “alterations as described in paragraph 31 of the Second Amended Complaint.” However,
  VWGoA has already informed Plaintiffs that it does not have documents responsive to Request
  No. 64, because it does not alter vehicles in the manner described in ¶ 31 of the Complaint, and it
  therefore is unable to identify a custodian likely to possess documents responsive to Request No.
  64. (See Ex. U, Jan. 20, 2021 Letter from S. Han, at 3.)

                                                 -12-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 13 of 29 PageID# 2210




       Plaintiffs’ Proposed Custodian & Stated                        Existing Custodian(s)
                         Rationale
      – “involved in discussions of legality of pre- including early stages of production, such as prototypes
      production vehicle sales”                      and pre-series vehicles), as well as individuals with
                                                     knowledge of product planning and logistics, sales
      Michael Horn – “same, including                operations, and quality assurance:
      discussion of budget impact of not making
      pre-production vehicle sales, and of           Pilot Hall Custodians:
      untimely availability of component parts            Oliver Burke, Senior Manager, Finish; former
      and design changes impacting safety rating            Head of Pilot Hall
      of vehicles and legality of selling those           Paulo Portela, Senior Manager, Pilot Hall
      cars”                                               Ralph Woll, Assistant Manager, Body Shop;
                                                            former Director, Pilot Hall
      Hardy Brennecke – “involved in discussions
      of legality of pre-production vehicle sales” Product Planning and Logistics Custodians:
                                                          Steven Slatton, Assistant Manager, Program
      Rainer Michel – “same”                                Planning & Production Control
      Hendrik Muth – “same”                                Kathrina Friedmann, Assistant Manager,
                                                            Program Planning & Production Control
      Jeorg Sommer – “same”
                                                     Sales Operations Custodians:
      Patrick Mayer – “involved in discussion of          Artemisa Landero Lopez, Vehicle Order
      Puebla facility approach to reselling early           Manager, Sales Operations
      production vehicles”                                Holger Schreiber, Vehicle Order Manager,
                                                            Sales Operations
      Clark Campbell – “same”                             Atia Yarbrough, Vehicle Order Manager, Sales
                                                            Operations
      Kai Ly5 – “involved in discussion with
      VWGoA quality department about                 Quality Assurance Custodians:
      definitions pertaining to which vehicles            Chi-Han Chen, Technical Assistant Manager
      could not legally be sold, and accuracy of            FAP Resolution, Quality Assurance
      VW’s inventory valuations given that                Richard Fuentes, Technical Manager, Quality
      assessment”                                           Assurance
                                                          Ana Wolyniec de Freitas, Director, Quality
      Andrew D’haenens – “VWGOA quality                     Baureihe & Projects
      department; prepared presentation
      addressing legality of sale of at-issue
      vehicles”

      Walter Keith Hammock – “Conformity of
      Production Coordinator; successor in this
      position to Chi-han Chen, who is alleged to
      have been directed by VWAG executives to

  5
   In addition to being unnecessary and duplicative of other custodians, Kai Ly is not an employee
  of VWGoA.

                                                    -13-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 14 of 29 PageID# 2211




       Plaintiffs’ Proposed Custodian & Stated                        Existing Custodian(s)
                        Rationale
      sell Zero-Series cars; see 2AC, ¶¶ 100-
      101”

      Custodian for Plaintiffs’ RFP No. 89 –
      “safety impacts of differences between pre-
      production and series production vehicles”

      Edward Stutzman – “VWGOA Audit                 VWGoA has already agreed to a custodian involved
      Department; investigated preproduction         in the VWGoA investigation and audit of
      vehicle sales and vehicle documentation of     preproduction vehicle sales:
      saleability of a portion of the Class               Steven Slatton, Assistant Manager, Program
      vehicles”                                             Planning & Production Control

      Other Internal Audit Department Employees VWGoA has already agreed to appropriate product
      (e.g., Kleber Dias6) – “same”             safety custodians:
                                                     Robert McCarthy, Senior Manager, Product
      Product Safety Committee – “persons who           Safety & Compliance
      communicated with Internal Audit               Chris Sandvig, Director, Group Customer
      Department persons above”                         Protection

      Custodian for Plaintiffs’ RFP Nos. 41, 46 –    VWGoA has already agreed to several custodians
      “mileage timing and impact of                  from its Corporate Vehicle Services department,
      classification of vehicle as new or used”      which is responsible for titling vehicles and managing
                                                     VWGoA’s internal use and employee lease program
      Custodian for Plaintiffs’ RFP No. 57 –         (including the eTag application):
      “putting vehicles in E-Tag before resale”           Carrie Glynn, Vehicle Asset Specialist,
                                                             Corporate Vehicle Services
                                                          Jed Hathaway, Director, Corporate Vehicle
                                                             Services
                                                          David Holtz, General Manager, Corporate
                                                             Vehicle Services
                                                          Andrew MacKnight, Vehicle Operations Team
                                                             Lead, Corporate Vehicle Services

      Custodian for Plaintiffs’ RFP No. 21 –        VWGoA has already agreed to appropriate
      “Carfax Price Calculator”                     custodians responsible for CPO sales and Carfax:
                                                        Michael Ashton, CPO Manager, VW Fleet &
      Custodian for Plaintiffs’ RFP No. 78 –               Remarketing
      “discussion of disclosure of pre-sale vehicle     Christopher Hoehner, General Manager, Fleet
      use”                                                 & CPO, VW Fleet & Remarketing



  6
      Plaintiffs’ Motion is the first time they have requested Kleber Dias as a custodian.

                                                    -14-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 15 of 29 PageID# 2212




    Plaintiffs’ Proposed Custodian & Stated                         Existing Custodian(s)
                    Rationale
   Custodian for Plaintiffs’ RFP No. 99 –                  Scott Weitzman, General Manager, Fleet &
   “‘daily data feed’ referenced by CarFax”                 CPO, VW Fleet & Remarketing


                 In short, the 36 existing custodians—already a result of good-faith negotiations and

  compromise by VWGoA—are more than sufficient to respond to Plaintiffs’ discovery requests.

  Plaintiffs make no showing in support of their motion to compel 23 additional custodians other

  than vague, speculative claims that the additional custodians are “connected to [the] relevant

  subject matter,” which is insufficient and misstates the Rule 26 standard. Plaintiffs’ motion to add

  these 23 custodians should therefore be denied.

  II.    PLAINTIFFS’ DEMANDS FOR BROADER AND MORE SEARCH STRINGS
         ARE NOT PROPORTIONAL TO THE NEEDS OF THIS CASE.

                 Search strings are not themselves “discovery requests,” but rather are “used as a

  tool to narrow the documents that must be reviewed” in response to discovery requests. See Story

  v. Fiat Chrysler Auto., 2018 WL 5307230, at *3 (N.D. Ind. Oct. 26, 2018) (noting that “[t]he

  purpose of such a search is to narrow the universe of ESI that a party must review when attempting

  to locate emails and other materials that are responsive to document requests” (quoting Makorski

  v. SmithAmundsen LLC, 2012 WL 1634832, at *1 (N.D. Ill. May 9, 2012)); see also Youngevity

  Int’l Corp. v. Smith, 2017 WL 6541106, at *10 (S.D. Cal. Dec. 21, 2017) (“Search terms are an

  important tool parties may use to identify potentially responsive documents in cases involving

  substantial amounts of ESI.     Search terms do not, however, replace a party’s requests for

  production.”). This distinction is important here because Plaintiffs do not even attempt to show

  that their requested search strings are reasonably designed to identify documents that are

  potentially responsive to Plaintiffs’ document requests. “Because the motion to compel does not

  tether the search terms request to any of Plaintiffs’ particular Rule 34 Requests for Production of


                                                 -15-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 16 of 29 PageID# 2213




  Documents,” Plaintiffs’ demands for yet more search strings—on top of the 42 search strings

  (comprising over 1,500 individual terms) to which VWGoA has already agreed to run—should be

  denied. See Phillips v. Boilermaker-Blacksmith Nat’l Pension Tr., 2020 WL 5642341, at *2 (D.

  Kan. Sept. 22, 2020) (denying motion to compel searches that plaintiffs argued were “relevant to

  disputed issues”).

                 Plaintiffs’ additional and broadened search strings also are not “proportional to the

  needs of the case,” and thus outside the scope of permissible discovery.7 Fed. R. Civ. P. 26(b)

  (“the court must limit” discovery where “the proposed discovery is outside the scope permitted by

  Rule 26(b)(1)); see CSX Transp., Inc. v. Peirce, 2012 WL 12892735, at *5 (N.D.W. Va. July 18,

  2012) (listing “the unreasonably cumulative or duplicative effect of the discovery” and “the

  importance of the discovery in resolving the issues” as factors “[i]n determining whether the

  burden or expense of the proposed discovery outweighs its likely benefit.”).8

         A.      Search String #11_5

                 VWGoA has agreed to run the following search string: (0-series or 0series or “0

  series” or “zero series” or “zero-series” or pre-series or preseries or “pre series” or

  preproduction or “pre production” or pre-production or “early production”) w/40 (“Federal

  Safety Standards” or FSS or “Federal Motor Vehicle Safety Standards” or FMVSS) (emphasis



  7
    Plaintiffs provide counts of the “unique document hits” for the three search strings at issue
  (Mot. at 4-6), but these counts exclude (i) the additional unique hits from the “Diesel” database,
  and (ii) the counts of document family members that would also be included in VWGoA’s
  review population.
  8
    Plaintiffs’ proposed order seeks to require VWGoA to “produce to Plaintiffs all documents
  generated” from its proposed search strings. (ECF No. 140-1.) Even if the search strings were
  necessary, however, VWGoA would still need to review the “hits” to identify responsive
  documents. See Thomas v. Roberts, 2017 WL 11503455, at *3 (E.D. Va. May 18, 2017)
  (Nachmanoff, M.J.) (ordering that search term results be “review[ed] for privilege and
  responsiveness prior to production.”).

                                                 -16-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 17 of 29 PageID# 2214




  added). Instead of the proximity operator “w/40,” Plaintiffs demand that VWGoA use an “AND”

  connector, with no explanation for why a document that uses a pre-production term more than 40

  words away from a federal safety standard term is likely to be responsive to any particular

  document request.

                 In proposing Search String #11_5, Plaintiffs referenced Plaintiffs’ Request No. 3,

  which seeks “guidelines or standards” on issues of vehicle safety and title applications.9 (See

  Ex. H, Oct. 1, 2020 Letter from M. Melkersen, at 4.) In response to Request No. 3, VWGoA

  conducted reasonable searches for internal company protocols and used other search strings to

  “identify documents potentially responsive to Request No. 3 that relate to purported Class

  Vehicles.” (Ex. I, Oct. 15, 2020 Letter from S. Han, at 3.) Despite the sufficiency of these

  searches, when Plaintiffs requested eight additional search strings for Request No. 3, VWGoA

  agreed in the interest of compromise to all eight, including Search String #11_5, with the

  reasonable modification of using proximity operators instead of “AND” connectors.               (Id.)

  Plaintiffs’ motion offers no explanation at all for why a “w/40” proximity operator is insufficient

  for Search String #11_5, especially in light of VWGoA’s searches for segregable documents,

  electronic searches using VINs as individual search terms, and the seven additional search strings

  to which VWGoA has already agreed. Plaintiffs’ demand for a limitless connector for Search

  String #11_5 should therefore be denied.




  9
    Request No. 3 seeks “[a]ll documents concerning your guidelines or standards of conduct
  concerning how you ensure that the vehicles you sell conform to applicable federal safety standards
  and that you carefully obtain and accurately report information regarding your vehicles, including
  your vehicles’ actual mileage driven as then reflected on its odometer, when making application
  for an original certificate of title.” (Ex. D, Plaintiffs’ First Requests for Production to Defendant
  Volkswagen Group of America, Inc.).

                                                  -17-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 18 of 29 PageID# 2215




         B.      Search String #17

                 VWGoA declined to run Search String #17: ((modif* w/5 vehicle*) and Puebla).

  Plaintiffs proposed that VWGoA use six search strings, including Search String #17, to identify

  documents potentially responsive to Plaintiffs’ Request No. 12, which asks for “[a]ll

  correspondence between Volkswagen and any other entity referencing or discussing the legality

  of selling and/or operating any of the Class Vehicles.” (See Ex. J, Nov. 3, 2020 Letter from M.

  Melkersen, at 2.) Given that Request No. 12 by its terms seeks documents that relate to purported

  class vehicles, it is covered by VWGoA’s search strings using the VINs of purported class vehicles.

  (See Ex. H, Nov. 13, 2020 Hit Reports; Ex. Q, Dec. 19, 2020 Letter from S. Han, at 5.) Despite

  the sufficiency of those searches, VWGoA agreed to run all of the search strings Plaintiffs

  proposed for Request No. 12 (with minor modifications), with the lone exception of Search String

  #17. (See Ex. X, Feb. 17, 2021 Email from S. Freudenberg.) In addition to Search String #17’s

  lack of focus on purported class vehicles, it does not concern any “discussion” of the “legality of

  selling and/or operating” of cars, as contemplated by this document request. Instead, it is focused

  on “vehicle modification” and Volkswagen’s Mexican facility. (Mot. at 5.)

                 Implicitly acknowledging as much, Plaintiffs’ motion again impermissibly treats

  Search String #17 as an independent discovery device, failing to tie the search terms to Request

  No. 12 or any other discovery request. In any event, given VWGoA’s agreement to run versions

  of all other search strings that Plaintiffs proposed for Request No. 12—above and beyond the

  searches using over 1,500 VINs as individual search terms—Search String #17 is “unreasonably

  cumulative and duplicative” of VWGoA’s existing efforts to respond to Plaintiffs’ Requests. CSX

  Transp., Inc., 2012 WL 12892735, at *5.




                                                 -18-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 19 of 29 PageID# 2216




         C.      Search String #29

                 VWGoA has also declined to run Search String #29: 20V-561 or 20V561 or 01E9.

  These terms relate to a recall initiated by VWGoA on September 16, 2020 (the “September 2020

  Recall”), and Plaintiffs requested them for the supposed purpose of locating documents responsive

  to Request No. 64.10 (Ex. J, Nov. 3, 2020 Letter from M. Melkersen, at 6-7.) VWGoA has already

  designed and executed a search string sufficient to respond to Request No. 64. Furthermore,

  contrary to Plaintiffs’ assertion that the “clear relevan[ce]” of the terms comprising Search String

  #29 are “demonstrated by their repeated use throughout the 2AC” (Mot. at 2), none of the terms

  appear anywhere in the Second Amended Complaint—which is unsurprising, given that they relate

  to a recall initiated six months after that complaint was filed. Plaintiffs’ motion to compel VWGoA

  to add Search String #29 should thus be denied for several reasons.

                 First, Plaintiffs again do not point to a document request properly served on

  VWGoA that calls for the use of Search String #29 to identify potentially responsive documents.

  Search String #10 was already designed to sufficiently respond to Request No. 64, 11 and Plaintiffs

  do not explain how search terms identifying a later recall are also necessary to respond to Request

  No. 64. (Ex. Q, Dec. 19, 2020 Letter from S. Han, at 7.) This search string thus amounts to another

  improper attempt to propound new discovery requests through search strings.



  10
    Request No. 64 seeks “[a]ll documents discussing or related to vehicles that were altered by you
  after the date of original manufacture, including but not limited to documents referencing or related
  to obligations that may arise from such alterations as described in paragraph 31 of the Second
  Amended Complaint.” (Ex. D, Plaintiffs’ First Requests for Production to Defendant Volkswagen
  Group of America, Inc.)
  11
     Search String #10, proposed by VWGoA on September 28, 2020, consists of the following
  terms: “(Certificate w/5 alter*) OR (alter* or modif* or retrofit* w/10 (manufactur* w/5 (post*
  OR after))).” VWGoA has already informed Plaintiffs that it does not have documents responsive
  to Request No. 64, because it does not alter vehicles in the manner described in ¶ 31 of the
  Complaint.

                                                  -19-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 20 of 29 PageID# 2217




                 Second, even apart from their discovery requests, Plaintiffs wrongly claim that the

  operative Complaint’s definition of class vehicles broadly “cover[s] recalled vehicles.” (Mot. at

  6.) Rather, the class definition includes vehicles that (in addition to meeting other conditions)

  were part of two specific recalls, neither of which is the September 2020 Recall. (See SAC ¶

  105(b) and (g) (listing recalls filed on May 16, 2018 and September 25, 2019).) Plaintiffs’ effort

  to effectively expand the putative class definition through a search string should be rejected.

                 Finally, Plaintiffs fail to show any other connection between Search String #29 and

  the SAC. Plaintiffs note that two of the over 1,500 VINs VWGoA had already identified as

  purported class vehicles in its interrogatory responses of August 7, 2020 were subject to the

  September 2020 Recall. 12 But that does not somehow make every vehicle that was part of the

  September 2020 Recall relevant to Plaintiffs’ claims. To the contrary: the fact that so few of the

  over 1,500 vehicles identified to date as purported class vehicles were subject to the September

  2020 Recall simply confirms that requiring VWGoA to run additional searches focused

  exclusively on that recall would be disproportionate to the needs of the case in light of the broad

  search strings VWGoA has already agreed to (including all of the individual VINs of purported

  class vehicles). Plaintiffs are not entitled to more.




  12
    These two vehicles were identified as potentially within the purported class because they were
  loaned to one or more members of the automotive press and otherwise met the conditions in the
  class definition. In addition, a third VIN (1VWAS7A35GC017382) that was identified by
  VWGoA as potentially within the purported class because it was a pre-production vehicle that
  otherwise met the conditions in the class definition, was later subject to the September 2020 Recall.
  (See Han Decl. ¶ 11.)

                                                   -20-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 21 of 29 PageID# 2218




  III.   PLAINTIFFS FAIL TO SHOW THAT CONFIDENTIAL SETTLEMENT
         AGREEMENTS, EXECUTED RELEASES, AND COMMUNICATIONS WITH
         ABSENT CLASS MEMBERS ARE DISCOVERABLE.

                 The Court should also reject Plaintiffs’ demand that VWGoA produce copies of all

  settlement agreements, executed releases, and any related correspondence with putative individual

  class members. VWGoA has already identified all putative class vehicles that were subject to a

  settlement or buyback, and has produced two samples of the general release forms and a copy of

  the form buyback letter sent to certain individuals considering a settlement agreement with

  VWGoA in connection with the two precautionary recalls.13 (See Ex’s. S–T, V, Form Releases &

  Buyback Letter.)     Plaintiffs offer no legitimate basis to require VWGoA to produce every

  individual copy of such agreements and any related correspondence. To the contrary, such

  agreements and communications between VWGoA and its customers—which contain personal

  identifying information about absent putative class members14—are not relevant to any issue in

  this litigation, nor is their production proportional to the needs of discovery.




  13
    Plaintiffs’ document requests sought “buyback letters or settlement offers” sent to the purchasers
  of vehicles subject to three recalls. One of those recalls does not appear in the Complaint and is
  thus irrelevant to this case; as such, VWGoA objected to providing any discovery in connection
  with that recall. (Ex. D, Plaintiffs’ First Requests for Production to Defendant Volkswagen Group
  of America, Inc., at 14.)
  14
     For avoidance of doubt, to the extent Plaintiffs seek to compel production of unredacted versions
  of the settlement agreements, releases, and related communications, VWGoA objects to the
  production of such unredacted documents on the basis that they include the identities and contact
  information of putative class member prior to the certification of any class. See Dziennik v. Sealift,
  Inc., 2006 WL 1455464, at *1 (E.D.N.Y. May 23, 2006) (“Courts have ordinarily refused to allow
  discovery of class members’ identities at the pre-certification stage out of concern that plaintiffs’
  attorneys may be seeking such information to identify potential new clients, rather than to establish
  the appropriateness of certification.”); Jenkins v. TJX Cos., 2011 WL 1563677, at *1-3 (E.D.N.Y.
  Apr. 25, 2011) (denying motion to compel as “plaintiff’s request for contact information of
  putative Rule 23 class members is premature”); see also Oppenheimer Fund, Inc. v. Sanders, 437
  U.S. 340, 352-54 (1978) (pre-certification discovery requests seeking identities of putative class
  members are beyond “the scope of legitimate discovery”).

                                                   -21-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 22 of 29 PageID# 2219




                 First, Plaintiffs assert that copies of every settlement agreement, executed release,

  and all related communications with putative class members “are highly relevant . . . to Plaintiffs’

  motion for class certification.”15 (Mot. at 10-11.) But Plaintiffs offer no explanation whatsoever

  of why these documents are relevant to their class certification motion. See Pontones v. San Jose

  Rest. Inc., 2019 WL 1548897, at *3 (E.D.N.C. Apr. 9, 2019) (denying motion to compel absent

  class member information where the plaintiff “fail[ed] to demonstrate with specificity how the

  identifying information is necessary pre-certification”). Indeed, courts in similar cases have

  restricted the production of such documents prior to the certification of a class. See Madeira v.

  Converse, Inc., 2019 WL 7877349, at *5-6 (C.D. Cal. Dec. 19, 2019) (denying motion to compel

  the production of “settlement agreements and releases prior to class certification” and finding “no

  case law in support of [the plaintiff’s] entitlement to these documents”); see also Mondragon v.

  Scott Farms, Inc., 329 F.R.D. 533, 542 (E.D.N.C. 2019) (restricting precertification discovery to

  communications related to the named plaintiffs only). Here, Plaintiffs do not even attempt to

  explain why all of the settlement offers, executed releases, and related communications are

  relevant to any future motion for class certification. Particularly given that VWGoA has identified

  by VIN every putative class vehicle that has been subject to a settlement or buyback and has

  produced form releases and buyback letters reflecting the content of documents sent in connection

  with the two precautionary recalls identified in the operative Complaint, Plaintiffs can identify no



  15
     Plaintiffs’ assertion that VWGoA “communicated with and obtained releases of claims from
  over 300 putative Class members during the pendency of this action” is inaccurate. (Mot. at 9.)
  In response to Plaintiffs’ interrogatory requesting that VWGoA “[i]dentify which of the [putative
  class members] have accepted a settlement offer or buyback for their Class Vehicles,” (see Ex. C,
  Plaintiff R. Garcia Interrogatories, at 8), VWGoA has identified to date 348 putative class vehicles
  that were subject to any settlement or buyback, regardless of reason or time period. Only 154 of
  these 348 vehicles were even subject to the two recalls identified in the Complaint. (See Han Decl.
  ¶ 12.)

                                                 -22-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 23 of 29 PageID# 2220




  additional relevant information that the individual executed copies of those documents could

  provide.

                 Second, Plaintiffs’ contention that they are entitled to these documents in order to

  investigate the mere possibility that VWGoA engaged in improper or abusive communications is

  based on sheer speculation and not an appropriate basis to compel discovery. See Susko v. City of

  Weirton, 2011 WL 98557, at *4 (N.D.W. Va. Jan. 12, 2011) (“[M]ere speculation that documents

  exist is not a sound basis for a motion to compel production.”). Plaintiffs have pointed to no

  evidence remotely suggesting that VWGoA engaged in any abusive or threatening

  communications.16 Plaintiffs instead baselessly characterize the reference to an “enclosed CD-

  ROM” containing a copy of Plaintiffs’ Complaint in a form buyback offer letter as a “red flag[]

  for abuse.” (Mot. at 12.) The inclusion of case documents in a CD-ROM with a settlement offer

  letter is not remotely abusive or misleading. The form buyback offer letter Plaintiffs cite clearly

  notifies recipients of the pendency of this class action lawsuit, refers them to Plaintiffs’ counsel if

  they “wish to contact the counsel that filed this lawsuit,” and advises that the release “includes any

  claims that are or may be asserted in the lawsuit.” (See Ex. T, Form Buyback Letter.) In fact, in

  addition to the enclosed CD-ROM, the letter expressly offers to send a hard copy of the Complaint

  to recipients upon request. (See id.) Such letters are plainly permissible under the law. See In re

  Gen. Motors Corp. Engine Interchange Litig., 594 F.2d 1106, 1139 (7th Cir. 1979)


  16
     As a general matter, defendants are permitted to engage in communications, settle claims, and
  obtain releases from putative class members prior to the certification of a class. See Kay Co., LLC
  v. Equitable Prod. Co., 246 F.R.D. 260, 264 (S.D.W. Va. 2007) (“[A] defendant may discuss
  settlement offers with putative class members prior to class certification.”); see also Tolmasoff v.
  Gen. Motors, LLC, 2016 WL 3548219, at *10 (E.D. Mich. June 30, 2016) (“Generally speaking,
  a defendant has a right to communicate settlement offers directly with putative class members.”)
  (alteration and internal quotation omitted)); Wu v. Pearson Educ. Inc., 2011 WL 2314778, at *6
  (S.D.N.Y. June 7, 2011) (noting that prior to certification, “defendants can even negotiate
  settlement of the claims of potential class members”).

                                                   -23-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 24 of 29 PageID# 2221




  (precertification offer letters to putative class members should include notice of “available avenues

  for pursuing [a] claim”); Keystone Tobacco Co. v. U.S. Tobacco Co., 238 F. Supp. 2d 151, 155

  (D.D.C. 2002) (same).

                 Plaintiffs cite cases recognizing a district court’s authority to restrict

  precertification class member communications, but those cases provide no support for their motion

  to compel production of those documents. (See Mot. at 11-12.) Plaintiffs have not moved for any

  protective order and have not even come close to making a showing that would justify such an

  order.17   They identify no case allowing plaintiffs’ counsel to obtain all precertification

  communications with putative class members based on unsupported speculation that these

  communications may have been abusive or misleading, and courts in the Fourth Circuit have

  specifically rejected the notion that defendants must produce their communications with putative

  class members merely because counsel for a putative class is unaware of the content of those

  communications. See Kay Co., 246 F.R.D. at 264 (denying a motion for discovery of the “content

  of the communications between the defendants and the putative class members” based on

  plaintiffs’ argument that “they cannot know whether the defendants’ contacts are abusive unless

  they are made aware” of such discovery). Plaintiffs’ demand for these documents amounts to an

  improper “fishing expedition for irrelevant or cumulative information,” E.I. DuPont de Nemours

  & Co. v. Kolon Indus., Inc., 286 F.R.D. 288, 295 (E.D. Va. 2012), and therefore should be denied.




  17
    See Tolmasoff, 2016 WL 3548219, at *10 (“[A]n order limiting communications between parties
  should be based on a clear record and specific findings that reflect a weighing of the need for a
  limitation and the potential interference with the rights of the parties that would occur if such an
  order is not granted.” (emphasis in original) (internal quotation omitted)).

                                                  -24-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 25 of 29 PageID# 2222




  IV.    PLAINTIFFS’ REQUEST FOR AN ORDER THAT THEY ARE ENTITLED TO
         SERVE 240 INTERROGATORIES ON VWGoA SHOULD BE DENIED.

                 Plaintiffs argue that each of the eight individual named Plaintiffs in this putative

  class action should be permitted to serve 30 interrogatories on each Defendant. (Mot. at 13-15.)

  To justify this unreasonable request, Plaintiffs rely on this Court’s August 10, 2020 Order stating

  that “[a] party . . . may not serve on any other party more than thirty (30) interrogatories, without

  parts and subparts, without leave of court.” (See Mot. at 14 (stating that “each party to an action”

  should be permitted to serve up the interrogatory limit “on any other party”).) Because Plaintiffs’

  seek an unreasonable and disproportionate number of interrogatories, the Court should deny their

  motion.18

                 For one thing, Plaintiffs’ motion to compel responses to their interrogatories should

  be denied as untimely. The Rule 26(f) Discovery Plan entered by this Court required that the

  parties submit any dispute on the “reasonable numerical limits per side on interrogatories” on or

  before October 30, 2020. (Dkt. Nos. 120, 122.) Defendants agreed to Plaintiffs’ request to extend

  that deadline to December 14, 2020, which has long since passed. (See Han Decl. ¶ 14.)

                 In addition, when considering the question of whether an interrogatory limit should

  be applied on a per side or per party basis, courts in the Fourth Circuit have taken a “case-by-case

  approach” that considers “the nature of and the relationships between the parties involved.” CSX

  Transp., Inc. v. Peirce, 2012 WL 12892736, at *3 (N.D.W. Va. Aug. 15, 2012). In doing so, courts

  aim to “strik[e] the right balance between the potential burdens that interrogatories impose on



  18
      As an effort to compromise, Defendants previously offered to answer a total of 100
  interrogatories (50 for each Defendant)—an offer that would have included agreeing to respond to
  all of the interrogatories served by Plaintiff Glover. (Ex. W, Feb. 17, 2021 Email from S. Han).
  Plaintiffs appear to have rejected Defendants’ compromise offer (without explanation) and instead
  filed the instant motion on this issue.

                                                  -25-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 26 of 29 PageID# 2223




  parties and the benefits they offer to parties.” Id. at *3; see Herdlein Techs., Inc. v. Century

  Contractors, Inc., 147 F.R.D. 103, 104 (W.D.N.C. 1993) (courts set “a limit on the number of

  interrogatories because responding to them is inherently expensive and burdensome”). Courts thus

  frequently recognize that “in some instances nominally separate parties should be considered one

  party for purposes of the 25-interrogatory limitation.” CSX Transp., 2012 WL 12892736, at *2

  (quoting 6 Wright & Miller, Federal Practice and Procedure § 2168.1 (3d ed. 2012)); see also

  Allen v. Gillenwater, 2010 WL 5067769, at *1 (M.D.N.C. Dec. 6, 2010) (limiting parties to 25

  interrogatories “per side”); Felman Prod., Inc. v. Indus. Risk Insurers, 2009 WL 3668038, at *3

  (S.D.W. Va. Nov. 3, 2009) (limiting interrogatories and requests for admission to a certain number

  “per side”). In CSX Transp., Inc., for example, the court applied a 40-interrogatory limit to each

  side, rather than each party, on the basis that the responding parties “are represented by the same

  counsel . . . and they have previously acted in concert during discovery, for example by using their

  interrogatories in concert, such that it would not be unreasonable to view them as one for the

  purposes of interrogatories.” 2012 WL 12892736, at *3 (N.D.W. Va. Aug. 15, 2012).

                 Here, because the named Plaintiffs share common interests in this putative class

  action lawsuit and they are represented by the same counsel, there is no reason to consider each

  named Plaintiff to be a separate “party” for purposes of the Court’s 30-interrogatory limit. Indeed,

  all interrogatories served by Plaintiffs seek information that is applicable to the putative class

  action case as a whole and have nothing to do with individual claims of the identified named

  Plaintiffs. (See, e.g., Ex. C, R. Garcia Interrogatories, Interrogatory No. 7: “For each Class

  Vehicle that was a Press-Fleet Vehicle, Pool-Fleet Vehicle, and/or a Leased Fleet Vehicle, describe

  the disposition of the vehicle including whether it was destroyed, exported, or sold to the public,

  and for each vehicle sold to the public, identify the date of sale, by whom it was sold, to whom it



                                                 -26-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 27 of 29 PageID# 2224




  was sold, whether the vehicle was titled in Michigan, and who the current owner of the vehicle is

  if different from the purchaser when originally sold to the public.”). Plaintiffs do not even argue

  that each named Plaintiff requires 30 separate interrogatories for the purpose of obtaining

  discovery about their own personal claims. Rather, they contend that the interrogatories broadly

  seek “information about the Class vehicles pertaining to Class Members’ damages and other

  monetary relief.” (Mot. at 13 (emphasis added).)

                 In light of the sweeping scope of Plaintiffs’ interrogatories to date, their rejection

  of Defendants’ offer to provide answers to all outstanding interrogatories currently served on

  VWGoA,19 (Ex. W, Feb. 5, 2021 Email from S. Han), and their delay in raising this issue with the

  Court, Plaintiffs’ request for an order recognizing that they may serve a total of 240 interrogatories

  on VWGoA should be denied as excessively burdensome and disproportional to the needs of this

  case.

                                            CONCLUSION

                 For the foregoing reasons, this Court should deny Plaintiffs’ Motion to Compel

  Discovery in its entirety.



  19
     Defendants’ compromise proposal was offered in an effort to resolve an ongoing disagreement
  between the parties regarding (i) the number of interrogatories permitted per side, and (ii) whether
  to count compound interrogatories with multiple discrete subparts as a single or multiple
  interrogatories. Defendants maintain their position that certain multi-part interrogatories should
  be counted as multiple interrogatories, such as Plaintiff Glover’s first interrogatory, which seeks
  the following information for each of the over 1,500 purported class vehicles identified to date:
  (1) VIN; (2) production date; (3) factory-installed options, or option codes; (4) invoice date
  indicating the date of first sale to dealership; (5) date of first retail sale; (6) date of CPO
  certification; (7) invoice price; (8) incentive amounts paid by VWGoA to “dealership and end-
  using customers in connection with the first retail sale of the vehicle”; (9) whether the vehicle was
  financed through VW Credit, Inc.; (10) the date financed through VW Credit, Inc.; (11) “[r]evenue
  recorded” by VWGoA “in association with CPO certification”; and (12) “[g]ross profit recorded”
  by VWGoA “in association with CPO certification.” (Ex. N, Glover Interrogatories, Interrogatory
  No. 1.)

                                                  -27-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 28 of 29 PageID# 2225




  Dated: February 24, 2021                    Respectfully submitted,

  MCGUIREWOODS LLP                            SULLIVAN & CROMWELL LLP

  /s/ Frank Talbott V                         Robert J. Giuffra Jr. (pro hac vice)
  Terrence M. Bagley (VSB No. 22081)          Suhana S. Han (pro hac vice)
  Kenneth W. Abrams (VSB No. 78216)           Adam R. Brebner (pro hac vice)
  Frank Talbott V (VSB No. 86396)             125 Broad Street
  Gateway Plaza                               New York, NY 10004
  800 East Canal Street                       Tel: 212-558-4000
  Richmond, VA 23219                          Fax: 212-558-3558
  Tel: 804-775-4773                           giuffrar@sullcrom.com
  Fax: 804-698-2323                           hans@sullcrom.com
  tbagley@mcguirewoods.com                    brebnera@sullcrom.com
  kabrams@mcguirewoods.com
  ftalbott@mcguirewoods.com                   Judson O. Littleton (pro hac vice)
                                              1700 New York Avenue, NW
                                              Washington, DC 20006
                                              Tel: 202-956-7500
                                              Fax: 202-293-6330
                                              littletonj@sullcrom.com

                                              Counsel for Volkswagen Group of America, Inc.




                                       -28-
Case 1:19-cv-00331-LO-MSN Document 157 Filed 02/24/21 Page 29 of 29 PageID# 2226




                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 24, 2021, I electronically filed the foregoing with the

  Clerk of Court using the Court’s CM/ECF filing system which will send notification of electronic

  filing (NEF) to all counsel of record.


                                              /s/ Frank Talbott V
                                              Frank Talbott V (VSB No. 86396)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              Telephone: 804-775-4773
                                              Fax: 804-698-2313
                                              ftalbott@mcguirewoods.com

                                              Counsel for Volkswagen Group of America, Inc.




                                               -29-
